        Case 16-03175 Document 306 Filed in TXSB on 02/10/21 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                        ENTERED
                                                                                         02/10/2021
                                               §
 EVAN BRIAN CROCKER, on behalf of              §
 himself and all those similarly situated,     §      Chapter 7
                                               §
         Plaintiff,                            §      Case No. 15-35586 (DRJ)
                                               §
 v.                                            §      Adv. Pro. No. 16-03175 (DRJ)
                                               §
 NAVIENT SOLUTIONS, LLC, NAVIENT               §      DISTRICTWIDE CLASS ACTION
 CREDIT FINANCE CORPORATION,                   §
                                               §
         Defendants.                           §
                                               §

                                             ORDER     (Docket No. 304)

        Considering the foregoing Emergency Motion to Withdraw Austin C. Smith of the Smith

Law Group LLP and the Smith Law Group LLP as Counsel of Record and Interim Class Counsel

filed by Plaintiff,

        IT IS HEREBY ORDERED that Austin C. Smith of the Smith Law Group LLP and the

Smith Law Group LLP are withdrawn as counsel of record and as Interim Class Counsel. All rights
to compensation and reimbursement of expenses are forfeited.


             Signed: February 10, 2021.
                                                         DISTRICT JUDGE
                                                     ____________________________________
                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




3585086v.1
